CORCORAN, Judge,
dissenting:
In Grimm v. Arizona Board of Pardons and Paroles, 115 Ariz. 260, 564 P.2d 1227 (1977), the Supreme Court sought guidance from the Restatement of Torts to determine the liability of the Board of Pardons and Paroles for the release of a prisoner who injured the plaintiff in that case. Section 319 states:

Duty of Those in Charge of Person Having Dangerous Propensities

One who takes charge of a third person whom he knows or should know to be likely to cause bodily harm to others if not controlled is under a duty to exercise reasonable care to control the third person to prevent him from doing such harm.
Restatement Second of Torts § 319 at 129 (1965).
In Grimm the majority of the court concluded:
The serious potential for harm in such situations [set forth in the illustrations to § 319] mandates liability for injury to individual members of the public despite the fact that the duty could also logically be viewed as one owed to the public in general. The reasoning of § 319 is applicable to the instant circumstances.
115 Ariz. at 267, 564 P.2d at 1234.
As the majority points out, this court recently determined in Cady v. State, 129 Ariz. 258, 630 P.2d 554 (App.1981), after an exhaustive review of Massengill and subsequent cases, that the injury to an individual by an escaped prisoner does not necessarily give rise to a claim. In Cady, there was no indication that the escapee was a dangerous or violent person or that he was prone to escape. The holding in Cady is consistent with other well-reasoned cases. See Williams v. State, 308 N.Y. 548, 127 N.E.2d 545 (1955). See also Annotation, Liability of Public Officer or Body for Harm Done by Prisoner Permitted to Escape, 44 A.L.R.3d 899 (1972).
In this case the Department of Corrections had custody of Myers pursuant to an appropriate commitment. A trier of fact could find that the Department knew or should have known Myers “... was likely to cause bodily harm to others if not controlled .... ” A trier of fact could also conclude that the Department did not exercise reasonable control to prevent Myers from escaping and doing harm. Grimm and the Restatement mandate that this case be presented to a trier of fact rather than that it be disposed of by summary judgment. See also State v. Superior Court, 123 Ariz. 324, 599 P.2d 777 (1979); Oleszczuk v. State, 124 Ariz. 373, 604 P.2d 637 (1979).
I would reverse this summary judgment and remand the case for trial.